                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


United States of America,                                  Case No. 18-cr-238 (DSD/TNL)

               Plaintiff,

v.                                                                         ORDER

Michael Cortez Reed,

               Defendant.


         This matter comes before the Court on Defendant Michael Cortez Reed’s Motion for

Continuance of Motion Filing Date (ECF No. 16). Defendant requests a short continuance of

the motion-filing date from October 25 to October 29, 2018 as “[d]efense counsel needs

additional time to review the discovery . . . before filing pretrial motions.” (ECF No. 16 at

1.) The Government does not oppose the requested continuance. (ECF No. 16 at 1.)

Further, the parties are not seeking to continue the pretrial motions hearing currently set for

November 26, 2018, or any of the trial-related deadlines. (ECF No. 16 at 1; see ECF No. 12

at 3.)

         For good cause shown, and because such continuance is necessary to provide

Defendant and his attorney reasonable time necessary for effective preparation and to make

efficient use of the parties’ resources, IT IS HEREBY ORDERED that:

            1. Defendant’s Motion for Continuance of Motion Filing Date (ECF No. 16) is
               GRANTED.

            2. All motions in the above-entitled case must be filed and served consistent with
               Federal Rules of Criminal Procedure 12(b) and 47 on or before October 29,
   2018. D. Minn. LR 12.1(c)(1). Two courtesy copies of all motions and
   responses must be delivered directly to the chambers of Magistrate Judge
   Leung.

3. Counsel must electronically file a letter on or before October 29, 2018 if no
   motions will be filed and there is no need for hearing;

4. All responses to motions must be filed by November 12, 2018. D. Minn. LR
   12.1(c)(2).

5. Any Notice of Intent to Call Witnesses must be filed by November 12, 2018.
   D. Minn. LR. 12.1(c)(3)(A).

6. Any Responsive Notice of Intent to Call Witnesses must be filed by
   November 19, 2018. D. Minn. LR 12.1(c)(3)(B).

7. A motions hearing will be held pursuant to Federal Rules of Criminal
   Procedure 12(c) where:

          a.     The government makes timely disclosures and Defendant
                 identifies in the motions particularized matters for which an
                 evidentiary hearing is necessary; or

          b.     Oral argument is requested by either party in its motion,
                 objection or response pleadings.

8. If required, the motions hearing must be heard before Magistrate Judge Tony
   N. Leung on November 26, 2018, at 10:00 a.m., in Courtroom 9W, U.S.
   Courthouse, 300 South Fourth Street, MINNEAPOLIS, Minnesota. D.
   Minn. LR 12.1(d).

9. TRIAL:

          a.     IF NO PRETRIAL MOTIONS ARE FILED BY
                 DEFENDANT, the following trial and trial-related dates
                 are:

                 All voir dire questions and jury instructions must be submitted
                 to Senior District Judge David S. Doty on or before November
                 30, 2018.

                                  2
                           This case must commence trial on December 10, 2018, at
                           9:00 a.m., before District Judge Doty in Courtroom 14W, U.S.
                           Courthouse, 300 South Fourth Street, MINNEAPOLIS,
                           Minnesota.

                  b.       IF PRETRIAL MOTIONS ARE FILED, the trial date, and
                           other related dates, will be rescheduled following the ruling
                           on pretrial motions. Counsel must contact the Courtroom
                           Deputy for District Judge Doty to confirm the new trial date.




Dated: October   26    , 2018                               s/ Tony N. Leung
                                                      TONY N. LEUNG
                                                      United States Magistrate Judge


                                                      United States of America v. Reed
                                                      Case No. 18-cr-238 (DSD/TNL)




                                           3
